DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and remarks filed on 06/15/2022. Claims 1, 4, 7, 9, 12, 14-17, and 19-21 are considered in this office action. Claims 1, 14-15, and 21 have been amended. Claims 2-3, 5-6, 8, 10-11, 13, and 18 have been cancelled. Claims 1, 4, 7, 9, 12, 14-17, and 19-21 are pending examination. The 35 U.S.C. 112(b) rejections of claims 1, 4, 7, 9, 11-12, 14-17 and 19-21 are withdrawn in light of the instant amendments. This action is made final.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
The strain gauges 44 of White provide an assessment of blade displacement relative to the hub and are not intended to provide a load profile to monitor blade health, and as such, the assertion that one of ordinary skill would have been motivated by White to relocate the strain sensors of Caesley is without rational basis, despite a mention that the system may be employed to monitor blade health
The rotor blade in cited reference White is effectively isolated from the hub arm, so the strain gaguges have no effective way of monitoring the strain in the blades of White, and the disclosures of cited references Caesley and White are not compatible in the manner suggested by Examiner and one of ordinary skill would not modify Caesley based on White
Aircraft propellers and helicopter rotors are not interchangeable for a variety of technical differences which cannot be overlooked in establishing the proper rationale for a modification
There is no reason for one of ordinary skill to consider the hub arms in Caesley as suitable locations for the strain sensors because they would not provide the required measurements and the intended purpose and principle of operation of Caesley could not be maintained

Applicant’s arguments A.-D. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that the gauges 44 of White provide an assessment of blade displacement relative to the hub and are not intended to provide a load profile to monitor blade health, and as such, the assertion that one of ordinary skill would have been motivated by White to relocate the strain sensors of Caesley is without rational basis, despite a mention that the system may be employed to monitor blade health, Applicant’s arguments are not commensurate with the language of the claims. None of the claims recite anything regarding providing or determining a load profile, instead reciting obtaining measurements of strain from strain sensors mounted on an external surface of a respective hub arm to monitor the health of an aircraft blade. Cited reference Caesley teaches measuring lift, drag and axial load profiles using optical fibre strain sensors coupled at the root of each rotor blade to balance the loads into the rotor head (Caesley, pg. 5 lines 15-16 and 21-23). Cited reference White teaches strain gauges 44 mounted to an external surface of the hub arm 30 on an axially forward side such that the sensor is circumferentially aligned with and axially offset from a blade, where the stain gauges 44 measure the strain on the hub arm 30 (White, Fig. 4 and Par. [0043] lines 9-12). Additionally, aspects of the invention taught by White can be used on fixed wing aircraft (White, Par. [0046] lines 8-9). It would have been obvious to one or ordinary skill in the art to modify the teachings of Caesley to incorporate the teachings of White to have the stain gauges taught by Caesley be mounted on an exterior surface of the hub arm and obtain strain measurements of the hub arm as taught by White, where the strain measurements obtained by the sensor as taught by White are used to balance the loads into the rotor head as taught by Caesley. The motivation for doing so would be to improve performances of control and management systems, to reduce loads, and to monitor blade health (White, Par. [0027] lines 4-5). While Applicant may have a different reason for combining, the motivation explicitly taught in cited reference White cannot be ignored or disregarded. Further, while some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention may be used to support a conclusion of obviousness, several other rationales can be used. Some examples of rationales that may support a conclusion of obviousness include: combining prior art elements (determining load values on a blade based on strain measurements and mounting strain sensors on an external surface of a hub arm where the strain values indicate blade condition) according to known methods to yield predictable results (mounting strain sensors on exterior surface of a hub arm to measure strain values and loads indicative of blade heath); use of known technique (mounting strain gauges on an exterior surface of a blade hub arm) to improve similar devices (methods, or products) in the same way (obtain strain measurements corresponding to a state of an attached blade to monitor health of the blade); applying a known technique (mounting strain gauges on an exterior surface of a blade hub arm) to a known device (method, or product) ready for improvement to yield predictable results (obtain strain measurements corresponding to a state of an attached blade to monitor health of the blade); etc. (MPEP 2143.I). Therefore, Examiner maintains that the combination of cited references Caesley and White is proper and the motivation for doing so is valid.
Regarding Applicant’s argument B. that the rotor blade in cited reference White is effectively isolated from the hub arm, so the strain gauges have no effective way of monitoring the strain in the blades of White, and the disclosures of cited references Caesley and White are not compatible in the manner suggested by Examiner and one of ordinary skill would not modify Caesley based on White, Applicant’s arguments are not commensurate with the language of the claims. The claims as currently written do not recite measuring or monitoring the strain in the blade itself, but instead recite measuring the strain in the hub arm, where the measured strain in the hub arm is determined to be indicative of the health of the blade, and monitoring the measured strain values of the hub arm. Cited reference Caesley teaches using optical fibre strain sensors to measure the loads on each rotor blade which are then used to balance the loads into the rotor head (Caesley, pg. 5 lines 15-16 and 21-23), wherein measuring lift and drag loads and comparing with other blades enables identification of a damaged blade (Caesley, pg. 6 lines 1-2). Cited reference White teaches strain gauges 44 mounted to an external surface of the hub arm 30 on an axially forward side such that the sensor is circumferentially aligned with and axially offset from a blade, where the stain gauges 44 measure the strain on the hub arm 30 (White, Fig. 4 and Par. [0043] lines 9-12), and the system is used to reduce loads and to monitor blade health (White, Par. [0027] lines 4-5). Additionally, aspects of the invention taught by White can be used on fixed wing aircraft (White, Par. [0046] lines 8-9). In other words, both cited references Caesley and White teach using strain gauge measurements of strain and load as indicators of the health of the blade, and monitoring the strain gauge measurements to determine if any of the blades are damaged. It would have been obvious to one of ordinary skill in the art to have the strain sensors taught by Caesley mounted on an exterior surface of the hub arm as taught by White, which allows for accuracy in measurements of lead/lag and flapping conditions (White, Par. [0042] lines 1-6) which can affect the health of the blade, in the interest of improving performances of control and management systems, reducing loads, and monitoring blade health (White, Par. [0027] lines 4-5). Therefore, Examiner maintains that cited references Caesley and White are compatible and one of ordinary skill in the art would have been motivated to modify the teachings of Caesley based on the teachings of White.
Regarding Applicant’s argument C. that aircraft propellers and helicopter rotors are not interchangeable for a variety of technical differences which cannot be overlooked in establishing the proper rationale for a modification, Applicant’s arguments are not commensurate with the language of the claims. The claims as currently written do not recite the specific technical features of aircraft propeller blades described by Applicant, but instead recite measuring the strain in a hub arm, where the measured strain in the hub arm is determined to be indicative of the health of the attached blade, and monitoring the measured strain values of the hub arm. Please see the response to Applicant’s argument A. in item 5 and the response to Applicant’s argument B. in item 6 above regarding the combination of cited references Caesley and White and the rationale for combining.
Regarding Applicant’s argument D. that there is no reason for one of ordinary skill to consider the hub arms in Caesley as suitable locations for the strain sensors because they would not provide the required measurements and the intended purpose and principle of operation of Caesley could not be maintained, Examiner respectfully disagrees. As interpreted by Examiner, the principle of operation of cited reference Caesley is using strain gauge measurements to monitor the health of a blade. As discussed in the response to Applicant’s argument C. in item 6, both cited references Caesley and White teach using strain gauge measurements of strain and load as indicators of the health of the blade, and monitoring the strain gauge measurements to determine if any of the blades are damaged. It would have been obvious to one of ordinary skill in the art to have the strain sensors taught by Caesley mounted on an exterior surface of the hub arm as taught by White, which allows for accuracy in measurements of lead/lag and flapping conditions (White, Par. [0042] lines 1-6) which can affect the health of the blade, in the interest of improving performances of control and management systems, reducing loads, and monitoring blade health (White, Par. [0027] lines 4-5). Therefore, Examiner maintains that one of ordinary skill in the art would have reason to look to cited reference White to modify cited reference Caesley while maintaining the intended purpose and principle of operation of Caesley.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9, 12, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1), in view of White et al. (US 2015/0219523 A1), in view of Baker (US 2017/0323496 A1), and further in view of Ehsani et al. (US 2015/0354402 A1).
Regarding claim 1, Caesley teaches “A method of monitoring the health (Page 3, Line 22, “mechanical characteristics”) of an aircraft propeller (Page 6, Line 5, “helicopter rotor”; Pg. 3 lines 27-28) whilst the propeller is in operation (Page 8, Lines 8-9), the propeller comprising a propeller hub with a plurality of hub arms, the propeller having a plurality of propeller blades connected to the propeller hub via the hub arms, the propeller blades extending radially outwardly from the hub arms with respect to a central rotational axis extending through the propeller and a propeller drive shaft, wherein each of the hub arms also extends radially outwardly from an outer circumferential surface of the hub, each hub arm comprising an external surface (Page 6, Lines 4-6, it is well known in the art that a helicopter rotor is composed of a hub with outwardly extending radial arms connected to blades extending radially outward from said hub, with each hub arm comprising an external surface), the method comprising: mounting strain sensors (Page 3, Lines 23-24), wherein each strain sensor is provided on an axially forward side of the hub (Figs. 1 and 2) such that each of the strain sensors is circumferentially aligned with a propeller blade among the plurality of propeller blades and along a line parallel to the central rotational axis of the propeller (Pg. 7 lines 7-9 teaches the strain sensors are mounted to the periphery of the base of the blade and arranged to measure strain in directions parallel to the longitudinal axis A of the blade (circumferentially aligned with blade and along a line parallel to the propeller central rotational axis)); obtaining measurements of the strain using the strain sensors (Page 3, Lines 24-25); calculating, using a processor, amplitudes of the cyclic responses of the strain sensors using the measurements of strain obtained from each of the sensors (Page 5, Lines 15-16); and comparing, using the processor, the amplitude of at least one cyclic response to the amplitude of at least one of the other cyclic responses (Page 5, Lines 21-22)”, however Caesley does not explicitly teach “each of the strain sensors being mounted on a respective hub arm” provided “on the external surface of the respective hub arm” and is “axially offset from said propeller blade”; obtaining strain measurements “at the external surface of the respective hub arm on the axially forward side of the hub in each of the hub arms”; and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, Fang teaches “each of the strain sensors being mounted on a respective hub arm” and “axially offset from said propeller blade” and obtaining strain measurements “on the axially forward side of the hub in each of the hub arms (Fig. 3 and Par. [0018] lines 2-5 teaches reference sensor 32 positioned in (mounted on) a rotor arm hub 50 and can be positioned in any portion of the rotor hub (including an axially forward side of the hub); Par. [0014] lines 1-7 teaches the reference sensor 32 as a strain gage which inherently measures the strain of the surface on which it is mounted (e.g., the hub arm))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Caesley to incorporate the teachings of Fang to have the hub arms taught by Caesley provide a socket for a root of the propeller blade and extend out from the surface of the hub as taught by Fang, and to have the strain sensors taught by Caesley be mounted on a respective hub arm axially offset from the propeller blade and measure the strain in the hub arms on the axially forward side as taught by Fang.
	The motivation for doing so would be to accurately determine blade motion and position in nine degrees of freedom (Fang, Par. [0014] lines 10-11).
	However, the combination of Caesley and Fang does not explicitly teach mounting strain sensors “on the external surface of the respective hub arm”; obtaining strain measurements “at the external surface of the respective hub arm”; and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, White teaches mounting strain sensors “on the external surface of the respective hub arm” and obtaining strain measurements “at the external surface of the respective hub arm (Fig. 4 and Par. [0043] lines 9-12 teaches strain gages 44 mounted to the external surface of the hub arm 30 and measures the strain on the hub arm 30; Par. [0027] lines 4-5 teaches the system is used to reduce loads and to monitor blade health; Par. [0046] lines 8-9 aspects of the invention taught by White can be used on fixed wing aircraft)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Caesley and Fang to incorporate the teachings of the White to have the strain sensors taught by the combination of Caesley and Fang be mounted on the external surface of the hub arm and obtain the strain measurements at the external surface of the hub arm as taught by White.
	The motivation for doing so would be to improve performances of control and management systems, to reduce loads, and to monitor blade health (White, Par. [0027] lines 4-5) and to allow for accuracy in the measurements of the lead/lag and the flapping conditions, which can affect the health of the blade, based on the mounting of the sensors on or near the outer radial portion of the hub arm (White, Par. [0042] lines 1-6).
	However, the combination of Caesley, Fang, and White does not explicitly teach “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
From the same field of endeavor, Baker teaches “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is healthy, and if they are not it is established that the health of the propeller may be impaired (Par. [0011] line 9 to Par. [0012] line 9 teaches a monitoring system for reading and storing collected data (i.e. cyclic response amplitudes taught by Caesley) for analysis and comparisons that is capable of operating throughout the life of an aircraft, where the system also provides for a configurable warning system should the measurement data (e.g. the difference in amplitudes of the cyclic responses between compared blades taught by Caesley) fall outside the limits of a preconfigured range (i.e. the amplitudes are equal within a defined tolerance), implying the propeller is established as healthy when the measurement is within the preconfigured range and established as impaired when the measurement is outside the limits of the preconfigured range)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Caesley, Fang, and White to incorporate the teachings of Baker to have the method taught by the combination of Caesley, Fang, and White include determining if a part (such as a propeller blade) is healthy or if the health is impaired based on if a tolerance has been exceeded as taught by Baker
The motivation for doing so would be to allow for the ability to warn a pilot of potential impending issues (Baker, Paragraph [0003], Lines 2-3).
	However, the combination of Caesley, Fang, White, and Baker does not explicitly teach “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
From the same field of endeavor, Ehsani teaches “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged (Par. [0017] lines 1-5 and 14-28 teaches a failure detection system generates a “fingerprint” for each blade, wherein the fingerprint is a grouping of dynamic physical characteristics of the blade such as strain ratio and damping ratio, and if the current characteristics deviate from the characteristics in the blade’s fingerprint, the system identified the blade as abnormal; to confirm the blade is behaving abnormally (i.e., has a structural defect), the failure detection system compared the characteristics of the blade that deviates from the fingerprint to characteristics of another blade, and if the current characteristics of the blade are different from the characteristics of the other blade, the failure detection system confirms that the blade has an abnormality (this would necessarily identify the blade with the largest difference in amplitude compared to the amplitudes of the other blades))”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Caesley, Fang, White, and Baker to incorporate the teachings of Ehsani to have the blade taught by the combination of Caesley, Fang, White, and Baker which has the largest difference in amplitude compared to the amplitudes of the cyclic response of the other sensors be established as damaged when the amplitudes are not equal within a defined tolerance as taught by Ehsani.
The motivation for doing so would be to mitigate the risk that a temporary environmental condition caused the current physical characteristics of the clade to deviate from its fingerprint (Ehsani, Par. [0017] lines 22-25).
Regarding claim 7, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 1 as discussed above, and further teaches “establishing that the health of a blade of the propeller may be impaired if the amplitude of the cyclic response of the sensor provided on the hub arm from which the blade extends is above or below the remainder of the amplitudes by at least 20% (Caesley, Page 6, Lines 1-2; it is implied that if by measuring and comparing load histories it is possible to identify a damaged blade then it is obvious to try and determine that the blade is impaired when the response of the sensors is at least 20%)”.
Regarding claim 9, the combination of Caesley, Fang, White, Baker, and Ehsani discloses the invention of claim 1 as discussed above, and further teaches “indicating an alert for maintenance if it is established that the health of the propeller may be impaired (Baker, Paragraph [0012], Lines 6-9)”.
Regarding claim 12, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 1 as discussed above, and further teaches “wherein the strain sensors are full bridge strain gauges (Baker, Paragraph [0021], Lines 18-20)”.
Regarding claim 14, Caesley teaches “A propeller (Page 6, Line 5, “helicopter rotor”) health (Page 3, Line 22, “mechanical characteristics”) monitoring system (Page 3, Lines 22-23 and 27-28), comprising: a plurality of strain sensors (Page 3, Lines 23-24) each configured to measure the strain in a hub arm of a propeller (Page 3, Lines 24-25), the propeller comprising a propeller hub with a plurality of hub arms, the propeller having a plurality of propeller blades connected to the propeller hub via the hub arms, the propeller blades extending radially outwardly from the hub arms with respect to a central rotational axis extending through the propeller and a propeller drive shaft, wherein each of the hub arms also extends radially outwardly from an outer circumferential surface of the hub, each hub arm comprising an external surface (Page 6, Lines 4-6, it is well known in the art that a helicopter rotor is composed of a hub with outwardly extending radial arms connected to blades extending radially outward from said hub and comprising an external surface), and each of the strain sensors is mounted (Page 3, Lines 23-24) on an axially forward side of the hub (Figs. 1 and 2) such that each of the strain sensors is circumferentially aligned with a propeller blade among the plurality of propeller blades and along a line parallel to the central rotational axis of the propeller (Pg. 7 lines 7-9 teaches the strain sensors are mounted to the periphery of the base of the blade and arranged to measure strain in directions parallel to the longitudinal axis A of the blade (circumferentially aligned with blade and along a line parallel to the propeller central rotational axis)); and a processor (Page 6, Lines 9-10) configured to carry out steps of: obtaining measurements of the strain using strain sensors (Page 3, Lines 24-25); calculating amplitudes of the cyclic responses of the strain sensors using the measurements of strain obtained from each of the sensors (Page 5, Lines 15-16); comparing the amplitude of at least one cyclic response to the amplitude of at least one of the other cyclic responses (Page 5, Lines 21-22)”; however Caesley does not explicitly teach each of the strain sensors is mounted “on a respective hub arm and provided on the external surface of the respective hub arm” and is “axially offset from the propeller blade”, obtaining strain measurements “in each of the hub arms”, and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, Fang teaches each of the strain sensors is mounted “on a respective hub arm” and is “axially offset from said propeller blade” and obtaining strain measurements “in each of the hub arms (Fig. 3 and Par. [0018] lines 2-5 teaches reference sensor 32 positioned in (mounted on) a rotor arm hub 50 and can be positioned in any portion of the rotor hub (including an axially forward side of the hub); Par. [0014] lines 1-7 teaches the reference sensor 32 as a strain gage which inherently measures the strain of the surface on which it is mounted (e.g., the hub arm))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Caesley to incorporate the teachings of Fang to have the hub arms taught by Caesley provide a socket for a root of the propeller blade and extend out from the surface of the hub as taught by Fang, and to have the strain sensors taught by Caesley be mounted on a respective hub arm axially offset from the propeller blade and measure the strain in the hub arms on the axially forward side as taught by Fang.
	The motivation for doing so would be to accurately determine blade motion and position in nine degrees of freedom (Fang, Par. [0014] lines 10-11).
	However, the combination of Caesley and Fang does not explicitly teach the strain sensors “provided on the external surface of the respective hub arm” and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, White teaches the strain sensors “provided on the external surface of the respective hub arm (Fig. 4 and Par. [0043] lines 9-12 teaches strain gages 44 mounted to the external surface of the hub arm 30 and measures the strain on the hub arm 30; Par. [0027] lines 4-5 teaches the system is used to reduce loads and to monitor blade health; Par. [0046] lines 8-9 aspects of the invention taught by White can be used on fixed wing aircraft)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Caesley and Fang to incorporate the teachings of the White to have the strain sensors taught by the combination of Caesley and Fang be mounted on the external surface of the hub arm as taught by White.
	The motivation for doing so would be to improve performances of control and management systems, to reduce loads, and to monitor blade health (White, Par. [0027] lines 4-5) and to allow for accuracy in the measurements of the lead/lag and the flapping conditions, which can affect the health of the blade, based on the mounting of the sensors on or near the outer radial portion of the hub arm (White, Par. [0042] lines 1-6).
	However, the combination of Caesley, Fang, and White does not explicitly teach “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
From the same field of endeavor, Baker teaches “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is healthy, and if they are not it is established that the health of the propeller may be impaired (Par. [0011] line 9 to Par. [0012] line 9 teaches a monitoring system for reading and storing collected data (i.e. cyclic response amplitudes taught by Caesley) for analysis and comparisons that is capable of operating throughout the life of an aircraft, where the system also provides for a configurable warning system should the measurement data (e.g. the difference in amplitudes of the cyclic responses between compared blades taught by Caesley) fall outside the limits of a preconfigured range (i.e. the amplitudes are equal within a defined tolerance), implying the propeller is established as healthy when the measurement is within the preconfigured range and established as impaired when the measurement is outside the limits of the preconfigured range)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Caesley, Fang, and White to incorporate the teachings of Baker to have the processor taught by the combination of Caesley, Fang, and White include determine if a part (such as a propeller blade) is healthy or if the health is impaired based on if a tolerance has been exceeded as taught by Baker
The motivation for doing so would be to allow for the ability to warn a pilot of potential impending issues (Baker, Paragraph [0003], Lines 2-3).
	However, the combination of Caesley, Fang, White, and Baker does not explicitly teach “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
From the same field of endeavor, Ehsani teaches “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged (Par. [0017] lines 1-5 and 14-28 teaches a failure detection system generates a “fingerprint” for each blade, wherein the fingerprint is a grouping of dynamic physical characteristics of the blade such as strain ratio and damping ratio, and if the current characteristics deviate from the characteristics in the blade’s fingerprint, the system identified the blade as abnormal; to confirm the blade is behaving abnormally (i.e., has a structural defect), the failure detection system compared the characteristics of the blade that deviates from the fingerprint to characteristics of another blade, and if the current characteristics of the blade are different from the characteristics of the other blade, the failure detection system confirms that the blade has an abnormality (this would necessarily identify the blade with the largest difference in amplitude compared to the amplitudes of the other blades))”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Caesley, Fang, White, and Baker to incorporate the teachings of Ehsani to have the blade taught by the combination of Caesley, Fang, White, and Baker which has the largest difference in amplitude compared to the amplitudes of the cyclic response of the other sensors be established as damaged when the amplitudes are not equal within a defined tolerance as taught by Ehsani.
	The motivation for doing so would be to mitigate the risk that a temporary environmental condition caused the current physical characteristics of the clade to deviate from its fingerprint (Ehsani, Par. [0017] lines 22-25).
Regarding claim 15, Caesley teaches “An aircraft propeller system comprising: a propeller comprising a propeller hub with a plurality of hub arms, the propeller having a plurality of propeller blades connected to the propeller hub via the hub arms, the propeller blades extending radially outwardly from hub arms of a propeller hub with respect to a central rotational axis extending through the propeller and a propeller drive shaft, wherein each of the hub arms also extends radially outwardly from an outer circumferential surface of the hub, each hub arm comprising an external surface (Page 6, Lines 4-6, it is well known in the art that a helicopter rotor is composed of a hub with outwardly extending radial arms connected to blades extending radially outward from said hub and comprising an external surface); strain sensors configured to measure the strain in the hub arm of the propeller (Page 3, Lines 23-24), wherein each strain sensor is provided on an axially forward side of the hub (Figs. 1 and 2) such that each of the strain sensors is circumferentially aligned with a propeller blade among the plurality of propeller blades and along a line parallel to the central rotational axis of the propeller (Pg. 7 lines 7-9 teaches the strain sensors are mounted to the periphery of the base of the blade and arranged to measure strain in directions parallel to the longitudinal axis A of the blade (circumferentially aligned with blade and along a line parallel to the propeller central rotational axis)); and a propeller (Summary of the Invention, Page 6, Line 5, “helicopter rotor”) health (Page 3, Line 22, “mechanical characteristics”) monitoring system (Page 3, Lines 22-23 and 27-28) that includes: a processor configured to carry out steps of (Page 6, Lines 9-10, “optical signal processing device”): obtaining measurements of the strain using strain sensors (Page 3, Lines 24-25); calculating amplitudes of the cyclic responses of the strain sensors using the measurements of strain obtained from each of the sensors (Page 5, Lines 15-16); comparing the amplitude of at least one cyclic response to the amplitude of at least one of the other cyclic responses (Page 5, Lines 21-22)”; however Caesley does not explicitly teach the strain sensors “mounted on each of at least some of the hub arms” and provided “on the external surface of the respective hub arm” and is “axially offset from said propeller blade”; obtaining strain measurements “in each of the hub arms”; and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, Fang teaches the strain sensors “mounted on each of at least some of the hub arms” and is “axially offset from said propeller blade” and obtaining strain measurements “in each of the hub arms (Fig. 3 and Par. [0018] lines 2-5 teaches reference sensor 32 positioned in (mounted on) a rotor arm hub 50 and can be positioned in any portion of the rotor hub (including an axially forward side of the hub); Par. [0014] lines 1-7 teaches the reference sensor 32 as a strain gage which inherently measures the strain of the surface on which it is mounted (e.g., the hub arm))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Caesley to incorporate the teachings of Fang to have the hub arms taught by Caesley provide a socket for a root of the propeller blade and extend out from the surface of the hub as taught by Fang, and to have the strain sensors taught by Caesley be mounted on a respective hub arm axially offset from the propeller blade and measure the strain in the hub arms on the axially forward side as taught by Fang.
	The motivation for doing so would be to accurately determine blade motion and position in nine degrees of freedom (Fang, Par. [0014] lines 10-11).
	However, the combination of Caesley and Fang does not explicitly teach the strain sensors provided “on the external surface of the respective hub arm” and “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
	From the same field of endeavor, White teaches the strain sensors provided “on the external surface of the respective hub arm (Fig. 4 and Par. [0043] lines 9-12 teaches strain gages 44 mounted to the external surface of the hub arm 30 and measures the strain on the hub arm 30; Par. [0027] lines 4-5 teaches the system is used to reduce loads and to monitor blade health; Par. [0046] lines 8-9 aspects of the invention taught by White can be used on fixed wing aircraft)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Caesley and Fang to incorporate the teachings of the White to have the strain sensors taught by the combination of Caesley and Fang be mounted on the external surface of the hub arm as taught by White.
	The motivation for doing so would be to improve performances of control and management systems, to reduce loads, and to monitor blade health (White, Par. [0027] lines 4-5) and to allow for accuracy in the measurements of the lead/lag and the flapping conditions, which can affect the health of the blade, based on the mounting of the sensors on or near the outer radial portion of the hub arm (White, Par. [0042] lines 1-6).
	However, the combination of Caesley, Fang, and White does not explicitly teach “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is heathy, and if they are not it is established that the health of the propeller may be impaired, wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
From the same field of endeavor, Baker teaches “determining if the amplitudes of the cyclic responses are equal within a defined tolerance; wherein if they are it is established that the propeller is healthy, and if they are not it is established that the health of the propeller may be impaired (Par. [0011] line 9 to Par. [0012] line 9 teaches a monitoring system for reading and storing collected data (i.e. cyclic response amplitudes taught by Caesley) for analysis and comparisons that is capable of operating throughout the life of an aircraft, where the system also provides for a configurable warning system should the measurement data (e.g. the difference in amplitudes of the cyclic responses between compared blades taught by Caesley) fall outside the limits of a preconfigured range (i.e. the amplitudes are equal within a defined tolerance), implying the propeller is established as healthy when the measurement is within the preconfigured range and established as impaired when the measurement is outside the limits of the preconfigured range)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Caesley, Fang, and White to incorporate the teachings of Baker to have the processor taught by the combination of Caesley, Fang, and White include determine if a part (such as a propeller blade) is healthy or if the health is impaired based on if a tolerance has been exceeded as taught by Baker
The motivation for doing so would be to allow for the ability to warn a pilot of potential impending issues (Baker, Paragraph [0003], Lines 2-3).
	However, the combination of Caesley, Fang, White, and Baker does not explicitly teach “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged”.
From the same field of endeavor, Ehsani teaches “wherein if the amplitudes of the cyclic responses are not equal within a defined tolerance, it is established that the blade aligned with the sensor which has the largest difference in amplitude of the cyclic response compared to the amplitudes of the cyclic response of the other sensors is damaged (Par. [0017] lines 1-5 and 14-28 teaches a failure detection system generates a “fingerprint” for each blade, wherein the fingerprint is a grouping of dynamic physical characteristics of the blade such as strain ratio and damping ratio, and if the current characteristics deviate from the characteristics in the blade’s fingerprint, the system identified the blade as abnormal; to confirm the blade is behaving abnormally (i.e., has a structural defect), the failure detection system compared the characteristics of the blade that deviates from the fingerprint to characteristics of another blade, and if the current characteristics of the blade are different from the characteristics of the other blade, the failure detection system confirms that the blade has an abnormality (this would necessarily identify the blade with the largest difference in amplitude compared to the amplitudes of the other blades))”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Caesley, Fang, White, and Baker to incorporate the teachings of Ehsani to have the blade taught by the combination of Caesley, Fang, White, and Baker which has the largest difference in amplitude compared to the amplitudes of the cyclic response of the other sensors be established as damaged when the amplitudes are not equal within a defined tolerance as taught by Ehsani.
	The motivation for doing so would be to mitigate the risk that a temporary environmental condition caused the current physical characteristics of the clade to deviate from its fingerprint (Ehsani, Par. [0017] lines 22-25).
Regarding claim 21, the combination of Caesley, Fang, White, Baker, and Ehsani teaches all the limitations of claim 1 above, and further teaches “establishing that the health of one of the plurality of propeller blades of the propeller may be impaired if the amplitude of the cyclic response of the sensor provided on the hub arm from which the propeller blade extends is above or below the remainder of the amplitudes by at least 3% (Caesley, Page 6, Lines 1-2; it is implied that if by measuring and comparing load histories it is possible to identify a damaged blade then it is obvious to try and determine that the blade is impaired when the response of the sensors is at least 3%)”.

Claims 4, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1), in view of White et al. (US 2015/0219523 A1), in view of Baker (US 2017/0323496 A1), in view of Ehsani et al. (US 2015/0354402 A1), and further in view of Dorshimer (US Patent 3,573,520).
Regarding claim 4, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 1 as discussed above, however the combination of Caesley, Fang, White, Baker, and Ehsani appears to not explicitly teach “wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central rotational axis of the propeller hub along the blade”.
From the same field of endeavor, Dorshimer teaches “wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central rotational axis of the propeller hub along the blade (Fig. 1; Columns 2 and 3, Lines 74-75 and 1-4)”.
Dorshimer is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. obtaining measurements from sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of the combination of Caesley, Fang, White, Baker, and Ehsani to incorporate the teachings of Dorshimer and have each strain sensor be located radially inward of said propeller blade, and along a radial line extending from a central axis of the propeller hub along the blade. Doing so would have each strain gauge respond to the conditions extant with their respective propeller blade (Dorshimer, Column 4, Lines 2-3).
Regarding claim 16, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 15 as discussed above, and further teaches “the strain sensors are configured to transmit the measurements representative of strain to the processor via telemetry, Wi-Fi, or a slip ring (Caesley, Page 6, Lines 13-15)”. However, the combination of Caesley, Fang, White, Baker, and Ehsani appears to not explicitly teach “wherein the processor is integrated into a FADEC of the aircraft or in the nacelle”.
From the same field of endeavor, Dorshimer teaches “wherein the processor is integrated into a FADEC of the aircraft or in the nacelle (Column 3, Lines 9-14)”.
Dorshimer is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. obtaining measurements from sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Caesley, Fang, White, Baker, and Ehsani to have the processor integrated into a FADEC of the aircraft or in the nacelle as taught by Dorshimer because doing so would apply a known technique to a known device ready for improvement to yield predictable results. In this instance, the known technique of integrating a processor in the nacelle as taught by Dorshimer. Doing so would allow the system to include a propeller control housing assembly (Dorshimer, Column 3, Lines 13-14).
Regarding claim 17, the combination of Caesley, Fang, White, Baker, Ehsani, and Dorshimer teaches the invention of claim 16 as discussed above, and further teaches “wherein the strain sensors are full bridge strain gauges (Baker, Paragraph [0021], Lines 18-20)”.
Regarding claim 19, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 15 as discussed above, however the combination of Caesley, Fang, White, Baker, and Ehsani appears to not explicitly teach “wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central rotational axis of the propeller hub along the blade”.
From the same field of endeavor, Dorshimer teaches “wherein each strain sensor is located radially inward of said propeller blade, and along a radial line extending from a central rotational axis of the propeller hub along the blade (Fig. 1; Columns 2 and 3, Lines 74-75 and 1-4)”.
Dorshimer is analogous art to the claimed invention as it is reasonably pertinent to the problem faced by the inventor (i.e. obtaining measurements from sensors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Caesley, Fang, White, Baker, and Ehsani in view of Dorshimer to further incorporate the teachings of Dorshimer and have each strain sensor be located radially inward of said propeller blade, and along a radial line extending from a central axis of the propeller hub along the blade, for the same motivations as explained above for claim 4.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Caesley et al. (GB 2460044 A) in view of Fang et al. (US 2014/0145025 A1), in view of White et al. (US 2015/0219523 A1), in view of Baker (US 2017/0323496 A1), in view of Ehsani et al. (US 2015/0354402 A1), and further in view of Gentry (US 9944404 B1).
Regarding claim 20, the combination of Caesley, Fang, White, Baker, and Ehsani teaches the invention of claim 15 as discussed above, however the combination of Caesley, Fang, White, Baker, and Ehsani appears to not explicitly teach “an aircraft comprising an aircraft propeller system”.
From the same field of endeavor, Gentry teaches “an aircraft comprising an aircraft propeller system (Column 1, Lines 34-37)”.
Gentry is analogous art to the claimed invention as both are directed to the same field of endeavor (i.e. B64D 45/00 or “Aircraft indicators or protectors not otherwise provided for”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the combination of Caesley, Fang, White, Baker, and Ehsani to incorporate the teachings of Gentry and attach the aircraft propeller system to an aircraft. Doing so would allow for predicting failure conditions that may affect an UAV physical system or structure before they occur (Gentry, Abstract, Lines 3-5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665